Citation Nr: 0841787	
Decision Date: 12/04/08    Archive Date: 12/17/08

DOCKET NO.  03-22 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

Entitlement to service connection for an anxiety disorder and 
a depressive disorder.

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Adams, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1967 to March 
1969.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

In July 2004, the veteran testified at a Travel Board hearing 
before a Veterans Law Judge who is no longer with the Board.  
A transcript of that proceeding is of record.  
The veteran subsequently was informed of his right to appear 
at a hearing before another Veterans Law Judge.  This case 
was remanded by the Board in May 2008 so that he could be 
afforded such a hearing.  In October 2008, the veteran 
testified at a Travel Board hearing before the undersigned 
Veterans Law Judge.  A transcript of that proceeding also is 
of record.

At the October 2008 hearing, the veteran submitted additional 
pertinent medical evidence and waived his right to have this 
evidence initially considered by the originating agency.


FINDINGS OF FACT

1.  The veteran's anxiety disorder and depressive disorder 
are etiologically related to his active service.

2.  The veteran does not have PTSD.  


CONCLUSIONS OF LAW

1.  An anxiety disorder and a depressive disorder were 
incurred in active service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2007).

2.  PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2007), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that '[i]n 
making the determinations under [section 7261(a)], the Court 
shall...take due account of the rule of prejudicial error')."  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

With respect to the claim for service connection for 
psychiatric disability manifested by anxiety and depression, 
the record reflects that the veteran has been provided all 
required notice, to include notice pertaining to the 
disability-rating and effective-date elements of his claim.  
In addition, the evidence of record is sufficient to 
establish his entitlement to service connection for this 
disability.  Therefore, no further development is required 
under 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 
3.159 (2007).

With respect to the veteran's claim for service connection 
for PTSD, the record reflects that he was provided with the 
notice required under the VCAA by letter mailed in August 
2002, prior to the initial adjudication of the claim.  
Although he was not provided with notice concerning the 
disability-rating and effective-date elements of the claim 
until November 2007, after the initial adjudication of the 
claim, the Board has determined that there is no prejudice to 
the veteran in proceeding with the appeal.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993). As explained below, the 
Board has determined that service connection for PTSD is not 
warranted.  Consequently, no effective date or disability 
rating will be assigned, and the failure to provide notice 
with respect to those elements of claim is no more than 
harmless error.

The record reflects that service medical records, service 
personnel records, and all available post-service medical 
evidence identified by the veteran have been obtained.  In 
addition, he has been afforded an appropriate VA examination.  
Neither the veteran nor his representative has identified any 
outstanding evidence that could be obtained to substantiate 
the claim.  The Board is also unaware of any such evidence.  
Therefore, the Board is also satisfied that the RO has 
complied with the duty to assist requirements of the VCAA and 
the pertinent implementing regulation.

In sum, the Board is satisfied that any procedural errors in 
the RO's development and consideration of the claim were 
insignificant and non-prejudicial to the veteran.

Accordingly, the Board will address the merits of the claims.

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection also may be granted for any disease 
initially diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In general, direct service connection may not be granted 
without medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. 
Cir. 1996).

Entitlement to service connection for PTSD requires: (1) 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a); (2) a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and (3) credible supporting evidence that the 
claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Analysis

The veteran contends that service connection is warranted for 
psychiatric disability.  Specifically, he maintains that he 
has PTSD from his service in Vietnam.

The record reflects that the veteran was diagnosed with PTSD 
in March 2002 by a VA outpatient health care provider.  The 
diagnosis was based on PTSD stressors that subsequently were 
corroborated.  However, the diagnosis did not conform to DSM-
IV, as required by 38 C.F.R. § 4.125(a), and it was rendered 
by a nurse practitioner, rather than a psychiatrist or 
psychologist.  Although the diagnosis of PTSD is noted in 
additional VA treatment records, none of these records 
reflects that PTSD was diagnosed in accordance with DSM-IV.

In October 2007, after the stressors identified by the 
veteran were verified, he was afforded a PTSD examination by 
a VA psychologist.  The examiner, who reviewed the claims 
file and the veteran's medical records and conducted a 
clinical interview of the veteran, concluded that he did not 
meet the DSM-IV criteria for PTSD.  The examiner did 
conclude, however, that the veteran met the criteria for a 
diagnosis of anxiety disorder, not otherwise specified, and 
depressive disorder, not otherwise specified.  He opined that 
the veteran's anxiety disorder and depressive disorder were 
more likely than not the result of his service in Vietnam and 
were related to his confirmed stressors from that period of 
service.

The Board acknowledges that the veteran's VA outpatient 
health care providers diagnosed PTSD.  After careful 
consideration, however, the Board concludes that the opinion 
of the October 2007 VA examiner that the veteran does not 
meet the diagnostic criteria for PTSD is more probative than 
the diagnoses contained in the VA treatment records.  See 
Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).  The VA examiner based 
his conclusion on a clinical interview of the veteran and a 
review of his VA treatment records, and he supported his 
opinion by noting that the veteran met some, but not all, of 
the diagnostic criteria for PTSD.  Conversely, the VA 
treatment records do not contain a discussion of the 
applicable diagnostic criteria for a PTSD diagnosis.

In sum, the only confirmed psychiatric diagnoses of record 
are the diagnoses of anxiety disorder and depressive disorder 
rendered by the VA examiner in October 2007.  Since the 
examiner opined that these disabilities were more likely than 
not related to the veteran's service stressors, and since 
there is no contrary medical opinion of record, the 
preponderance of the evidence weighs in favor of the claim 
for service connection for psychiatric disability manifested 
by anxiety and depression.  Accordingly, service connection 
for psychiatric disability manifested by anxiety and 
depression is warranted.

Service connection is not warranted for PTSD, however, since 
the medical evidence shows that the veteran does not have 
this disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992).


ORDER

Entitlement to service connection for an anxiety disorder and 
a depressive disorder is granted.

Entitlement to service connection for PTSD is denied.




____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


